Citation Nr: 0935464	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-35 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral pes planus.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

 



INTRODUCTION

The Veteran served on active duty from November 1976 to 
January 1977. 

In an August 2007 rating decision, the RO denied service 
connection for bilateral pes planus.  The Veteran perfected 
an appeal as to that issue.  In April 2009, the Veteran 
presented testimony at a Travel Board hearing before the 
undersigned Veterans Law Judge, a transcript of which has 
been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

The Veteran's service treatment records show that he was 
discharged from active service because of preexisting 
bilateral pes plans.  

While non-VA treatment records do not reflect a current 
diagnosis of pes planus, the United States Court of Appeals 
for Veterans Claims (the Court) noted in Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007), that the Court had previously 
held in Falzone v. Brown, 8 Vet. App. 398, 405 (1995) that a 
veteran's description of his flat feet was not a 
determination that was "medical in nature" and, therefore, 
lay testimony may "suffice by itself" to show the presence 
of such a disability.  

The Veteran has not been examined by the VA.  In light of 
evidence of pes planus in service and currently, physical 
examination and medical nexus opinion which addresses 
aggravation are necessary.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).



Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the Veteran for 
an examination to determine the existence 
and etiology of his claimed bilateral pes 
planus.  If pes planus is diagnosed, the 
examiner should provide an opinion as to 
whether it is as least as likely as not 
such was aggravated beyond its natural 
progression by the Veteran's active 
service.  A report should be prepared and 
associated with the Veteran's VA claims 
folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should again review the 
record and readjudicate the Veteran's 
claim of entitlement to service 
connection for bilateral pes planus.  If 
the decision remains unfavorable to the 
Veteran, a SSOC should be prepared.  The 
Veteran should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.   

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




